           Case 1:19-cr-00079-ER Document 25 Filed 04/17/20 Page 1 of 2




                                                                         345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                               New York, NY 10001
AMoskowitz@mb-llp.com                                                            Phone: (212) 221-7999
                                                                                    Fax: (212) 398-8835




                                                       April 17, 2020

                                     The application is GRANTED. A final pre-trial
VIA ECF                              conference will be held on April 29, 2021, at 2:30 PM.

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York                                 April 17, 2020
500 Pearl Street
New York, NY 10004

               Re:     United States v. Frank Brandon, et al.
                       Criminal Docket No. 19-79 (ER)

Dear Judge Ramos:

       I am writing on behalf of the parties to follow up on the telephone conference held with
Your Honor on April 14, 2020 during which the trial of the above-captioned matter was
adjourned to May 3, 2021.

        In light off the new rial date, the parties jointly propose the following schedule for pre-
trial matters:

       1. The Government will provide the defense with its letter seeking to admit evidence
pursuant to FRE 404(b) by October 6, 2020;

       2. The parties will file motions in limine, voir dire requests, proposed jury instructions
and a proposed verdict sheet by April 2, 2021;

       3. Responses to motions in limine, and objections to proposed voir dire, jury instructions
and verdict sheet will be filed by April 16, 2021;

       4. The Government will produce Rule 3500 material to the defense “for attorney’s eyes
only on April 2, 2021;

       5. Rule 3500 material can be shown to the defendant on April 26, 2021;

       6. A final pretrial conference will be held at a date and time during the week of April 26,
2021 convenient to the Court and the parties.
           Case 1:19-cr-00079-ER Document 25 Filed 04/17/20 Page 2 of 2
Hon. Edgardo Ramos
April 17, 2020
Page 2



               7. Trial will commence on May 3, 2021.

               8. The parties respectfully request that the time between February 18, 2021 up to
                  May 3, 2021 be excluded from the provisions of the Speedy Trial Act to allow
                  the parties to prepare for trial.

       If the proposed schedule is acceptable to the Court, please endorse the letter and file the
endorsed letter on ECF.

       Thank you in advance for your consideration of this request.

                                                      Respectfully submitted,



                                                      Avraham C. Moskowitz
ACM:bgb
cc:  AUSA Dominic Gentile (via e-mail)
     Jeremy Schneider, Esq. (via e-mail)
